PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
BAUDELET
Application No. 16/635,624
Filed:  Jan 31, 2020
For: BEARING FOR STABILIZER BAR PROVIDED WITH A BACKING PLATE
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under 37 CFR 1.137(a), filed March 14, 2022, to revive the above-identified design application.  

The petition is GRANTED.

The application became abandoned for failure to timely file a reply within the meaning of 37 CFR 1.113 to the final Office action of September 10, 2021.  The proposed reply required for consideration of a petition to revive must be a Notice of Appeal (and appeal fee required by 37 CFR 41.20(b)(2), an amendment that prima facie places the application in condition for allowance, a Request for Continued Examination and submission (37 CFR 1.114), or the filing of a continuing application under 37 CFR 1.53(b).  See MPEP 711.03(c)(III)(A)(2).  A two (2) month extension of time pursuant to the provisions of 37 CFR 1.136(a) was obtained.  Accordingly, the date of abandonment of this application is February 11, 2022.    

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied:

(1) the reply in the form of a Request for Continued Examination (RCE) and fee of $1360, and the submission required by 37 CFR 1.114;
(2) the petition fee of $2100; and 
(3) a statement of unintentional delay.

Telephone inquiries concerning this decision should be directed to the undersigned at (571) 272- 6735. All other inquiries should be directed to the Technology Center at (571) 272-3600. 

This application is being referred to Technology Center AU 3614 for processing of the RCE and the submission in accordance with 37 CFR 1.114.


/Diane C. Goodwyn/
Diane C. Goodwyn
Paralegal Specialist, OPET